Case 1:20-cv-03250-GBD Document 59 Filed 04/21/21 Page 1of1

 

 

 

 

 

if = <" Shay = |
a8 OMEN
UNITED STATES DISTRICT COURT fo OS 9 Ane ace o. ti
SOUTHERN DISTRICT OF NEW YORK os — LENT UAT Fy FILED i!
Tre ee ee eee eee ee ee ee ram 7 . Saher cscs i
: gk Ke ahh “ent SORE amet: | i
CHRISTINA RYNASKO, “aie EE ADD 214 a
on behalf of herself and all others similarly situated, Lene en la |
Plaintiff, ORDER
-against- ; 20 Civ. 3250 (GBD)
NEW YORK UNIVERSITY, :
Defendant. :
eee eee ee ee ee ee ee ee ee ee x
GEORGE B. DANIELS, United States District Judge:
The April 22, 2021 status conference is cancelled.
Dated: New York, New York
April 21, 2021
SO ORDERED.

GE@RGEJB. DANIELS
United States District Judge

 
